COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-132-CV
 
 
DONALD KILPATRICK, INDIVIDUALLY                                   APPELLANTS
AND
AS REPRESENTATIVE OF
THE
ESTATE OF DONALD LEE
KILPATRICK,
DECEASED, AND
KELLY
LEE KILPATRICK
 
                                                   V.
 
TIMOTHY
S. KILPATRICK, BERRY                                           APPELLEES
PLASTICS CORPORATION A/K/A 
BERRY STERLING CORPORATION
AND BPC HOLDING CORPORATION
 
                                              ------------
 
           FROM
THE 352ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




We have considered
the motion filed by appellees requesting that we dismiss this appeal for
appellants= failure to prosecute the appeal.  On December 17, 2007, we notified appellants
that their brief had not been filed and that their appeal may be dismissed for
want of prosecution unless appellants or any party desiring to continue this
appeal filed with the court on or before December 27, 2007, a response
reasonably explaining the failure to timely file a brief.  See Tex.
R. App. P. 38.8(a)(1).  Appellants
did not file a response.
Accordingly, it is
the court=s opinion that appellees= motion should be
granted; therefore, we dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b)-(c), 43.2(f).
 
PER CURIAM         
 
 
 
PANEL D:    WALKER,
J.; CAYCE, C.J.; and MCCOY, J.
DELIVERED: January 31, 2008
 




[1]See Tex. R. App. P. 47.4.